 



EXHIBIT 10.2
Execution Copy
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 12th
day of June 2006 by and between STATE NATIONAL BANCSHARES, INC., a Texas
corporation (together with any successor thereto, the “Company”), and DON E.
COSBY (the “Executive”).
WITNESSETH:
     WHEREAS, the Executive is currently employed by the Company as its Chief
Financial Officer pursuant to an employment agreement, dated as of June 30,
1999, by and between the Executive and the Company (as the same may be amended,
the “Prior Agreement”);
     WHEREAS, on the date hereof, the Company entered into an Agreement and Plan
of Merger By and Among Banco Bilbao Vizcaya Argentaria, S.A. (the “Parent”), and
the Company (the “Merger Agreement”) pursuant to which a newly-formed
wholly-owned subsidiary of Parent will be merged with and into the Company (the
“Transaction”) and the Company will be the surviving corporation;
     WHEREAS, the Executive and the Company acknowledge and agree that the
Executive has had and will continue to have a prominent role in the management
of the business, and the development of the goodwill, of the Company and its
Subsidiaries and has established and developed and will continue to establish
and develop relations and contacts with the principal customers and suppliers of
the Company and its Subsidiaries in Texas and New Mexico, all of which
constitute valuable goodwill of, and could be used by Executive to compete
unfairly with, the Company and its Affiliates;
     WHEREAS, (i) in the course of his employment with the Company, the
Executive has obtained and will continue to obtain confidential and proprietary
information and trade secrets concerning the business and operations of the
Company and its Affiliates that could be used to compete unfairly with the
Company and its Affiliates; (ii) the covenants and restrictions contained in
Sections 8 and 9 are intended to protect the legitimate interests of the Company
and its Affiliates in their respective goodwill, trade secrets and other
confidential and proprietary information; and (iii) the Executive desires to be
bound by such covenants and restrictions;
     WHEREAS, in connection with and subject to consummation of the Transaction,
the Company desires to continue the employment of the Executive, and the
Executive desires to accept such continued employment, in each case, on and
subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
Company and the Executive hereby agree as follows:

1



--------------------------------------------------------------------------------



 



Execution Copy
     1. Term. Subject to the consummation of the Transaction, the Executive
shall continue his employment with the Company pursuant to the terms and
conditions of this Agreement and this Agreement will become effective at the
Effective Time (as defined in the Merger Agreement) (the date on which the
Effective Time occurs referred to herein as the “Effective Date”). Subject to
consummation of the Transaction, the Company shall employ the Executive for a
one (1) year term beginning on the Effective Date (the “Employment Term”). The
Executive and the Company each hereby acknowledge and agree that their
respective rights and obligations hereunder are subject to the consummation of
the Transaction and the Prior Agreement shall remain in full force and effect
until the consummation of the Transaction and, thereafter, the Prior Agreement
shall terminate in its entirety and be of no further force or effect.
     2. Position. The Executive will serve initially as the Chief Financial
Officer of the Company. During the Employment Term, the Executive will be
responsible for the integration of the business and operations of the Company
with the other businesses conducted by Parent or its Subsidiaries and the
transition of the business and operations of the Company to a successor
management team and shall have such other duties and responsibilities as are
customarily assigned to individuals serving in such position and as the Board of
Directors of the Company (the “Board”) may specify from time to time. During the
Employment Term the Board may modify the Executive’s title as appropriate to
reflect the new integrated structure of the Company and the successor management
team. During the Employment Term, the Executive shall devote all of his skill,
knowledge and working time to the conscientious performance of his duties and
responsibilities hereunder, except for (i) vacation time taken in accordance
with the applicable policies of the Company and absence for sickness or similar
disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder, (A) such reasonable time as may be
devoted to service on boards of directors of other corporations and entities,
subject to the provisions of Sections 8 and 9, and the fulfillment of civic
responsibilities and (B) such reasonable time as may be necessary from time to
time for personal financial matters. During the Employment Period, Employer
shall use its reasonable best efforts to cause Executive to be nominated and
elected to serve as a member of the Board of Directors, without additional
compensation.
     3. Salary. During the Employment Term, the Company will pay the Executive a
base salary of $250,000 per annum, payable in accordance with the Company’s
regular payroll practices. The Executive’s base salary will be subject to
bi-annual review and the Company may, in its sole discretion, increase, but not
decrease, such amount.
     4. Annual Bonus. During the Employment Term, the Company will pay the
Executive an annual bonus of $100,000, payable at the end of the Employment
Term.
     5. Transaction Completion Bonus. Provided the Effective Date occurs after
December 31, 2006, the Company will pay to the Executive a cash

2



--------------------------------------------------------------------------------



 



Execution Copy
transaction bonus of $1,125,000 on or as soon as reasonably practicable
following the Effective Date.
     6. Employee Benefits. During the Employment Term, the Executive will be
entitled to participate generally in the benefit and perquisite plans and
programs of the Company made available to other executive officers of the
Company (including, to the extent maintained by the Company, life, medical,
vision, dental, accidental and disability insurance plans and profit sharing,
pension, retirement, deferred compensation and savings plans) in accordance with
the terms and conditions of such plans or programs, as in effect from time to
time.
     7. Business Travel, Lodging, etc. The Company shall reimburse the Executive
for reasonable travel, lodging, meal and other reasonable expenses incurred by
him in connection with his performance of services hereunder upon submission of
evidence, satisfactory to the Company, of the incurrence and purpose of each
such expense and otherwise in accordance with the Company’s business travel
reimbursement policy applicable to its senior executives as in effect from time
to time.
     8. Unauthorized Disclosure. During the period of Executive’s employment
with the Company and the ten year period following any termination of such
employment, without the prior written consent of the Board or its authorized
representative, except to the extent required by an order of a court having
jurisdiction or under subpoena from an appropriate government agency, in which
event, the Executive shall use his best efforts to consult with the Board prior
to responding to any such order or subpoena, and except as required in the
performance of his duties hereunder, the Executive shall not use or disclose any
confidential or proprietary trade secrets, customer lists, drawings, designs,
information regarding product development, marketing plans, sales plans,
manufacturing plans, management organization information (including but not
limited to data and other information relating to members of the Board or the
Board of Directors of any of the Company’s Affiliates or to management of the
Company or any of its Affiliates), operating policies or manuals, business
plans, financial records, packaging design or other financial, commercial,
business or technical information (a) relating to the Company or any of its
Affiliates or (b) that the Company or any of its Affiliates may receive
belonging to suppliers, customers or others who do business with the Company or
any of its Affiliates (collectively, “Confidential Information”) to any third
person unless such Confidential Information has been previously disclosed to the
public or is in the public domain (other than by reason of the Executive’s
breach of this Section 8).
9. Non-Solicitation
     (a) Non-Solicitation of Employees. During the period of the Executive’s
employment with the Company and, following any termination thereof, the period
ending on the second anniversary of the Effective Date (such periods,
collectively, the “Restriction Period”), the Executive shall not, directly or
indirectly, for his own account or for the account of any other Person, solicit
for employment, employ or otherwise interfere with the relationship of the
Company or any of its Affiliates with any

3



--------------------------------------------------------------------------------



 



Execution Copy
natural person who is or was employed by or otherwise engaged to perform
services for the Company or any of its Affiliates (other than as an employee of
or consultant to any legal, accounting or other professional service firm
retained by the Company or any of its Affiliates) at any time during which
Executive was employed by the Company pursuant to this Agreement or, in the case
of any such solicitation, employment or interference following the Employment
Term, during the six-month period preceding such solicitation, employment or
interference, other than any such solicitation or employment on behalf of the
Company or any of its Affiliates during the Executive’s employment with the
Company.
     (b) Non-Solicitation of Customers. During the Restriction Period, the
Executive shall not, directly or indirectly, for his own account or for the
account of any other Person, solicit or otherwise attempt to establish any
business relationship of a nature that is competitive with the business or
relationship of the Company or any of its Affiliates with any Person which is or
was a customer, client or distributor of the Company or any of its Affiliates at
any time during which the Executive was employed by the Company pursuant to this
Agreement, other than any such solicitation on behalf of the Company or any of
its Affiliates during the Executive’s employment with the Company.
     As consideration for the Executive’s agreeing to and complying with the
non-solicitation restrictions in this Section 9 of this Agreement, and subject
to the Executive’s continued compliance with all such restriction, the Company
shall (i) pay the Executive an aggregate amount of $350,000, with one-half of
such amount payable on the eighteen month anniversary of the Effective Date and
the remaining one-half payable on the second anniversary of the Effective Date
and (ii) shall provide the Executive with coverage for him and his eligible
dependents under the Company’s medical and other health plans during the period
commencing on the first anniversary of the Effective Date and ending on the
second anniversary of the Effective Date, subject to timely payment by the
Executive of all premiums, contributions and other co-payments required to be
paid by senior executives of the Company under the terms of such plans as in
effect from time to time.
     10. Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. The Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive contained in Sections 8, and 9 and
this Section 10 relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Executive agrees that the Company shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain the Executive from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies the
Company may have.
     11. Assumption of Agreement. Employer shall require any Successor thereto,
by agreement in form and substance reasonably satisfactory to the Executive, to

4



--------------------------------------------------------------------------------



 



Execution Copy
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.
     12. Entire Agreement; Termination of Prior Agreement. This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof. All prior correspondence and proposals (including but not
limited to summaries of proposed terms) and all prior promises, representations,
understandings, arrangements and agreements relating to such subject matter
(including but not limited to those made to or with the Executive by any other
Person and those contained in the Prior Agreement or any other prior employment,
consulting or similar agreement entered into by Executive and the Company or any
predecessor thereto or Affiliate thereof) are merged herein and superseded
hereby.
13. Miscellaneous
     (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company, and its successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of the
Executive and his heirs, executors, administrators and legal representatives.
This Agreement shall not be assignable by any party hereto without the prior
written consent of the other, except as provided pursuant to this Section 13.
The Company may effect such an assignment without prior written approval of the
Executive upon the transfer of all or substantially all of its business and/or
assets (by whatever means), provided that the Successor to the Company shall
expressly assume and agree to perform this Agreement in accordance with the
provisions of Section 11.
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Texas without reference to principles of conflicts
of laws.
     (c) Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
     (d) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board or a Person authorized thereby and is agreed to in writing by Executive.
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No waiver of any provision of this Agreement shall be implied from any
course of dealing between or among the parties hereto or from any failure by any
party hereto to assert its rights hereunder on any occasion or series of
occasions.

5



--------------------------------------------------------------------------------



 



Execution Copy
     (e) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.
     (f) Notices. Any notice or other communication required or permitted to be
delivered under this Amended Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

  (A)   If to the Company, to it at:

Peter Paulsen, Esq.
c/o BBVA USA, Inc.
Waterway Two
10001 Woodloch Forest Drive
Suite 610
The Woodlands, TX 77380

  (C)   if to the Executive, to him at his residential address as currently on
file with the Company.

     14. Certain Definitions.
     “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.
     “Control”: with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
     “Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
     “Subsidiary”: with respect to any Person, each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing 50% or more of the combined
voting power of the outstanding voting stock or other ownership interests of
such corporation or other Person.

6



--------------------------------------------------------------------------------



 



Execution Copy
     “Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

            STATE NATIONAL BANCSHARES, INC.
      By:   /s/ Tom C. Nichols         Tom C. Nichols                      /s/
Don E. Cosby       Don E. Cosby           

7